Citation Nr: 1451719	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel





INTRODUCTION

The Veteran served on active duty from October 1987 to February 1990, and from September 1998 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

Most recently, in November 2009, the Board denied a service connection claim for a back disability and remanded the issues on appeal (service connection for right and left knee disabilities) for further development.  The RO issued a supplemental statement of the case in December 2010 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's left and right knee disabilities were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for left and right knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Initially, the Board notes that at the Veteran's May 2007 separation examination he reported that he had experienced left knee problems prior to service.  Nevertheless, service treatment records reflect that the Veteran denied knee problems at his June 1997 entrance examination.  A physical examination at that time reflected a normal clinical evaluation of his lower extremities. 

As such, the Board finds that a knee disability was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records reflect that the Veteran was treated for his right and left knees in service.  The Veteran injured his right knee in a May 2002 ATV rollover.  He dislocated his left knee in June 2006.  At a May 2007 separation examination the Veteran reported residual flares of knee pain in his right knee following his May 2002 accident.  Continued complaints regarding his left knee were also noted.  The Veteran was diagnosed with a sprain in the right knee with associated recurrent patellar dislocation and with recurrent patellar dislocation of the left knee.  

A January 2008 private treatment record, a few months following separation from service, continues to demonstrate complaints of knee problems.  The Veteran continues to suffer from right and left knee disabilities.  

The Board has considered a November 2010 VA opinion which incorrectly assumed that the Veteran had a preexisting knee disability and provided an aggravation opinion.  Given that the Board has determined the Veteran was sound upon entry, little probative value is accorded to this medical opinion.  

As the record reflects that the Veteran was diagnosed with right and left knee disabilities during active service and is currently diagnosed with right and left knee disabilities, his right and left knee disabilities are thus attributed to active service.  Resolving reasonable doubt in favor of the Veteran, a grant of service connection for right and left knee disabilities is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


